DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 12 November 2021, 12 November 2021, and 14 November 2021, were filed after the mailing date of the patent application on 12 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 12 November 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of U.S. Patent No. 10425473 (hereinafter referred to as “the ‘472 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 8, Claim 7 of the ‘473 Patent discloses a tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method (Claim 7 of the ‘473 Patent discloses tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method)comprising: 
transmitting a first plurality of reset packets from a first stateless load balancer to a plurality of second stateless load balancers (Claim 7 of the ‘473 Patent discloses sending a first plurality of reset packets from a first stateless load balancer configurable to load balance across a plurality of chassis each having a subset of storage nodes of the storage cluster, to each of the plurality of chassis), wherein the first stateless load balancer is configurable to load balance across a plurality of chassis (Claim 7 of the ‘473 Patent discloses a first stateless load balancer configurable to load balance across a plurality of chassis each having a subset of storage nodes of the storage cluster, to each of the plurality of chassis), and wherein each chassis has a subset of storage nodes of a storage cluster; and 
transmitting a second plurality of reset packets from each of the plurality of second stateless load balancers to the subset of storage nodes associated with a second load balancer (Claim 7 of the ‘473 Patent discloses sending a second plurality of reset packets from a second stateless load balancer of each of the plurality of chassis, responsive to receiving one of the first plurality of reset packets at the second stateless load balancer), responsive to receiving one of the first plurality of reset packets at each second stateless load balancer (Claim 7 of the ‘473 Patent discloses sending a second plurality of reset packets from a second stateless load balancer of each of the plurality of chassis, responsive to receiving one of the first plurality of reset packets at the second stateless load balancer), wherein the second stateless load balancer is configurable to load balance across the subset of storage nodes (Claim 7 of the ‘473 Patent discloses the second stateless load balancer configurable to load balance across the subset of storage nodes).
Regarding Claim 15, Claim 14 is rejected on the same basis as Claim 8.
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 8.
Regarding Claim 12, Claim 9 of the ‘473 Patent discloses the computer-readable media of claim 8.
Claim 9 of the ‘473 Patent discloses updating a table in the first stateless load balancer, responsive to adding a further storage node to the storage cluster (Claim 9 of the ‘473 Patent discloses updating a table in the stateless load balancer, responsive to adding a further storage node to, or removing a storage node one of the plurality of storage nodes from, the storage cluster).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 12.
Regarding Claim 18, Claim 7 of the ‘473 Patent discloses the storage cluster of claim 12.
Claim 9 of the ‘473 Patent discloses the stateless load balancer configurable to maintain a table having paths to the plurality of storage nodes, update the table responsive to adding a further storage node (Claim 9 of the ‘473 Patent discloses updating a table in the stateless load balancer, responsive to adding a further storage node to, or removing a storage node one of the plurality of storage nodes from, the storage cluster), and distribute packets in a pseudorandom manner in accordance with the table (Claim 9 of the ‘473 Patent discloses the table records paths to storage nodes present in the storage cluster for pseudorandom distribution of packets by the stateless load balancer, and wherein the packet belonging to the stateful connection between the client and the first storage node is received at the second storage node as a result of the updating the table).
Regarding Claim 13, Claim 7 of the ‘473 Patent discloses the computer-readable media of claim 8.
Claim 10 of the ‘473 Patent discloses the transmitting the first plurality of reset packets comprises sending the further reset packets as out of band control packets (Claim 10 of the ‘473 Patent discloses the sending the further reset packets comprises sending out of band reset packets).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 13.
Regarding Claim 19, Claim 7 of the 473 Patent discloses the storage cluster of claim 15.
Claim 10 of the ‘473 Patent discloses the reset packets are out of band control packets (Claim 10 of the ‘473 Patent discloses the sending the further reset packets comprises sending out of band reset packets).
Claim 11 of the ‘473 Patent discloses the stateful connection is a transmission control protocol (TCP) connection (Claim 11 of the ‘473 Patent discloses the stateful connection is a transmission control protocol (TCP) connection and the reset packet is a TCP reset packet).
Regarding Claim 14, Claim 7 of the ‘473 Patent discloses the computer-readable media of claim 8.
Claim 11 of the ’473 Patent discloses the method further comprises: injecting a packet to a kernel, in each of the plurality of storage nodes, responsive to receiving the first plurality of reset packets (Claim 11 of the ‘473 Patent discloses injecting a packet to a kernel, by an agent in each of the plurality of storage nodes, responsive to receiving the further reset packet, wherein the injected packet is sized to a window in accordance with packet monitoring by the agent).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 14.
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 14.
Regarding Claim 9, Claim 7 of the ‘473 Patent discloses the computer-readable media of claim 8.
Claim 7 of the ‘473 Patent discloses the transmitting the first plurality of reset packets is responsive to receiving a reset packet at the first stateless load balancer (Claim 7 of the ‘473 Patent discloses sending a first plurality of reset packets from a first stateless load balancer).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 9.
Regarding Claim 10, Claim 7 of the ‘473 Patent discloses the computer-readable media of claim 9.
Claim 12 of the ‘473 Patent discloses the method further comprises: trapping the reset packet at the first stateless load balancer, wherein the transmitting the first plurality of reset packets is responsive to the trapping the reset packet (Claim 12 of the ‘473 Patent discloses the first stateless load balancer configurable to send a first plurality of reset packets to the plurality of second stateless load balancers, responsive to trapping the reset packet from the one of the plurality of storage nodes).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 10.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 10 and Claim 9.
Regarding Claim 11, Claim 7 of the ‘473 Patent discloses the computer-readable media of claim 8.
Claim 14 of the ‘473 Patent discloses the transmitting the first plurality of reset packets comprises sending the first plurality of reset packets from the first stateless load balancer to all of the storage nodes of the storage cluster except one of the subset of storage nodes (Claim 14 of the ‘473 Patent discloses the subset of the plurality of storage nodes comprises all of the plurality of storage nodes except the one of the plurality of storage nodes from which the reset packet is received by the stateless load balance).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 11.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 11.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474